Citation Nr: 0000066	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for stomach ulcers.  

3.  Entitlement to service connection for umbilical hernia.

4.  Entitlement to service connection for prostatic 
hyperplasia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has malaria. 

2.  There is no competent evidence that the veteran currently 
has stomach ulcers.  

3.  Umbilical hernia clearly and unmistakably pre-existed 
service and there is no competent evidence that the pre-
existing umbilical hernia underwent a permanent increase in 
disability during service.  

4.  There is no competent evidence of a nexus between 
prostatic hyperplasia and exposure to herbicides or any other 
incident in service.  



CONCLUSION OF LAW

The claims of entitlement to service connection for malaria, 
stomach ulcers, umbilical hernia, and prostatic hyperplasia 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's August 1965 examination for enlistment into 
service noted umbilical hernia.  Service medical records are 
negative for complaints, treatment, or diagnoses of malaria, 
stomach ulcers, or prostatic hyperplasia.  The record is also 
negative for complaints or treatment for umbilical hernia.  
The veteran's 1967 separation examination showed normal 
clinical evaluations.  

Private records dated in January 1996 show that the veteran 
was seen with complaints of some urgency, frequency of 
urination, and occasional incontinence.  Urinalysis 
examination was normal.  During a follow-up examination, it 
was noted that the veteran's urinary symptoms were totally 
abated.  His prostate was normal.  He was unable to produce a 
urine sample.  

The veteran was accorded a VA genito-urinary examination in 
August 1999.  It was reported that the veteran had a history 
of stomach ulcer.  At that time, he complained of nocturia, 
frequency, as well as urgency.  On examination, the abdomen 
was soft, nontender, nondistended, with no masses.  The 
umbilical hernia was easily reducible.  The prostate was 
approximately 40 grams, smooth, nontender, with no nodules.  
The impression was a history of peptic ulcer disease and 
symptoms consistent with benign prostatic hyperplasia.  The 
examiner opined that the veteran's benign prostatic 
hyperplasia was a very common disorder in men over the age of 
50 and was not related to service.  

The veteran was accorded a VA stomach, duodenum and 
peritoneal adhesions examination in August 1999.  At that 
time, he reported that he contracted malaria in 1966 and was 
treated in the field hospital for twelve days.  There was no 
reoccurrence.  Following his discharge from service, the 
veteran reported that he experienced high fever in 1968, but 
did not seek medical treatment.  

He also reported that in 1975, he was seen by a private 
physician who suspected peptic ulcer disease.  He reported 
that he underwent a workup, including upper gastrointestinal 
series and upper endoscopy.  He reported that his last 
follow-up was in 1996 at which time he was told, "it was all 
healed."  However, he reported that occasionally he 
experienced stomach cramps when waiting too long to eat or 
after eating spicy food.  He reported that he used Maalox and 
Prepulsid.  There was no reported nausea or vomiting.  He 
declined to undergo an upper gastrointestinal series.  

Finally, the veteran reported that in 1969, he was found to 
have an enlarged prostate gland.  A biopsy was not conducted.  
He recalled that his blood test was normal.  He reported that 
on occasions he could not empty his bladder and experienced 
some frequency but no nocturia.  

On examination, the abdomen was soft, benign, with no 
organomegaly or remarkable tenderness noted.  There was a 
small asymptomatic umbilical hernia noted, the size of a 
nickel.  There were no inguinal hernias noted.  The examiner 
noted that the veteran appeared asymptomatic.  

The impressions were history of malaria without recurrence, 
no history of chronic malaria; history of peptic ulcer 
disease; prostate hyperplasia by history.  The examiner 
reported that none of the veteran's conditions were related 
to Agent Orange exposure.  

Pertinent Law and Regulations

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § [5107]."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a). 

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds 
in service permits service connection for arthritis or other 
disabilities, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Malaria

The veteran contends that he has malaria or residuals 
thereof.  This contention, however, is not supported by any 
competent medical evidence.  Where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, may constitute sufficient 
evidence to establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 Vet. 
App. 93.

There is no competent evidence of this condition during the 
veteran's period of service, and there is no competent 
evidence of current malaria or residuals thereof.  

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence of malaria or 
residuals thereof at the time of the veteran's current claim 
or thereafter.  In the absence of competent evidence of 
current disability, the claim is not well grounded.

The benefit sought on appeal is accordingly denied.

Stomach ulcers

While peptic ulcers (gastric or peptic) are considered 
chronic diseases within the meaning of 38 C.F.R. § 3.307(a), 
there is no competent evidence that peptic ulcers were 
present during service or within one year following 
separation from service.  The veteran has asserted that he 
was treated for peptic ulcer disease in service.  However, as 
a lay person the veteran would not be competent to offer such 
a diagnosis.  Thus there is no competent evidence of the 
incurrence of peptic ulcer disease in service.

There is also no competent evidence of peptic ulcer disease 
within the one-year presumptive period after service.  The 
veteran has reported that he was diagnosed with stomach 
ulcers in 1975, approximately seven years after service.  

There is also no competent evidence of current peptic ulcer 
disease.  On recent VA examinations peptic ulcer disease was 
noted only by history.  Assuming that the veteran was treated 
for stomach ulcers in 1975, such treatment would not 
constitute competent evidence of current disability.  The 
Board notes that private medical records dated in 1996 report 
the veteran's history of treatment for peptic ulcer.  
However, those records do not show current disability.  

As noted above, the requirement for a showing of current 
disability, means that there be competent evidence of the 
claimed disability at the time of claim and not at some time 
in the distant past, albeit at a time after service.  Gilpin.  
In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There is no such evidence 
in this case.  In the absence of competent evidence of ulcer 
disease in service, within one year of service, or currently; 
the claim for stomach ulcers is not well grounded and must be 
denied.  38 U.S.C.A. §§ 1110, 5107(a).

Umbilical hernia

A review of the service medical records reflects that, at the 
time of enlistment examination in August 1965, notation was 
made of umbilical hernia- not considered disabling.  The 
service medical records are negative for any complaints or 
treatment regarding the umbilical hernia.  Umbilical hernia 
was not noted at the time of separation examination in August 
1967, thus no indication that it had been aggravated in any 
way by the veteran's active service.

A veteran is presumed to be in sound condition when examined 
and accepted into service, except for defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment for service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance or enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 1991).  In the 
instant case, notation of umbilical hernia was made at the 
time of the veteran's examination for entrance into service.  
Thus the presumption of soundness is not for application.  

In order for the veteran's claim to be well grounded, there 
must be competent evidence that the pre-existing disability 
was aggravated in service.  Maxson v. West, 12 Vet. App. 453 
(1999).  The umbilical hernia was not considered disabling at 
the time of the examination for entrance into service.  
Inasmuch as the veteran received no documented treatment for 
umbilical hernias in service, and the condition was not 
reported on the examination for separation from service, 
there is no evidence that the condition increased in severity 
during service.  Aggravation of a pre-existing condition 
cannot be conceded where there is no evidence that the 
disability underwent an increase during service.  38 C.F.R. § 
3.306(a).

The Board also notes that on the recent VA examination, the 
veteran's umbilical hernia was found to be asymptomatic.  
Since there is no competent evidence of aggravation of the 
pre-existing umbilical hernia the claim is not well grounded 
and must be denied.

The benefits sought on appeal are accordingly denied.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).

VA's obligation to inform a claimant of the evidence 
necessary to render a claim well grounded depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  38 U.S.C.A. § 5103(a) 
(West 1991); See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, the VA is 
not on notice of any known and existing evidence that would 
make the service connection claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to make his claim well grounded. 

Prostatic hyperplasia

At the outset, the Board recognizes the veteran's allegation 
that a prostate disability may have been the result of 
exposure to Agent Orange while in service.  The Board also 
recognizes that the service administrative records show that, 
among other things, the veteran received a Vietnam Service 
Medal with two Bronze Service Stars, National Defense Service 
Medal Republic of Vietnam Campaign Medal, Combat Infantryman 
Badge, and Marksman (Rifle).  

The regulations provide that if a veteran served in Vietnam 
and developed an Agent Orange presumptive disease to a 
compensable degree within the requisite time period, the 
veteran's in-service exposure to Agent Orange may be 
presumed, notwithstanding there is no record of evidence of 
such disease during the period of such service.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, in this 
case, the veteran does not have a disability for which 
service connection may be presumed under the provisions of 38 
U.S.C.A. § 3.309.  With regard to the veteran's alleged 
prostatic hyperplasia, the Board notes that presumptive 
service connection is available for prostate cancer but not 
prostatic hyperplasia.  As such, the presumption applicable 
to veteran's exposed to herbicides in Vietnam do not apply.

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Velez 
v. West, 11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. 
App. 155 (1997).  Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  38 
U.S.C.A. § 1110; Velez, supra; Combee, supra; 38 C.F.R. § 
3.303.

As noted above, Section 1154(b) extends special 
considerations to cases of combat veterans.  See Collette v. 
Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In order to establish 
service connection under Section 1154(b) it must first be 
determined that the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease."  Satisfactory evidence is evidence 
sufficient enough to produce a belief that a thing is true, 
credible evidence.  Second, it must be determined that the 
proffered evidence is consistent with the circumstances, 
condition, or hardships of such service.  If these two 
criteria are met, a factual presumption arises that the 
alleged injury or disease is service-connected.

With respect to the veteran's prostatic hyperplasia, the 
service medical records are silent for that condition, and 
the veteran does not contend that he had the disability in 
service.  He is competent to report that he was exposed to 
Agent Orange in service.  See Pearlman v. West, 11 Vet. App. 
443 (1998) (holding that a veteran was competent to report 
exposure to mustard gas).  The veteran is not competent, 
however, to express the opinion that Agent Orange exposure 
caused prostatic hyperplasia.  See Layno v. Brown, 6 Vet. 
App. 465 (1995); Horowitz v. Brown, 5 Vet. App. 217 (1993).  
There is no competent evidence of record linking the claimed 
disability to Agent Orange exposure in service or to any 
other incident of service.  The only competent evidence 
consists of the opinion of the August 1999 examiner, who 
specifically concluded that the veteran's prostatic 
hyperplasia was not related to military service.  To 
establish a well-grounded claim for entitlement to service 
connection, there must be evidence of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498.

The evidence of record fails to show a nexus between the 
claimed disability and service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Therefore, the claim is not well grounded.  

Without competent, supporting medical documentation, the 
veteran's statements fail to meet the burden imposed by 
section 5107(a).  See Grottveit v. Brown.  



ORDER

Service connection for malaria is denied.  

Service connection for stomach ulcers is denied.  

Service connection for umbilical hernia is denied.  

Service connection for prostatic hyperplasia is denied.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

